internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et2-plr-108144-02 date date legend state x the act political_subdivision political_subdivision political_subdivision political_subdivision political_subdivision political_subdivision political_subdivision facility current facility the statute facility officer dear this letter is written in response to your request on behalf of state x for reconsideration of our prior ruling requested by state x concerning the application of the continuing employment exception to the hospital insurance portion of the federal_insurance_contributions_act fica tax as set forth in internal_revenue_code code sec_3121 in state x's prior ruling_request state x asked us to rule that employees of the facility of political_subdivision who were continuously employed by the facility prior to date ceased to be eligible for the continuing employment exception when political_subdivision was abolished and employees of the facility were transferred to employment with state x after an in-depth review of the facts and law we ruled that plr-108144-02 the continuing employment exception no longer applied to the employees of political_subdivision following their transfer to employment with state x in your current request you ask that we reconsider our prior ruling in light of additional information that was not submitted with state x's original request you now request a ruling that employees of political subdivisions who were continuously employed prior to date retained eligibility for the continuing employment exception following the abolishment of political subdivisions and the employees' transfer to employment with state x facts the pertinent facts submitted with state x's prior ruling_request are as follows legislation mandated by the act resulted in the immediate abolishment of political_subdivision due to a fiscal emergency the act provided for the transfer to state x of all functions duties and responsibilities of political_subdivision including among other political_subdivision offices the operation and management of the facility all liabilities debts assets real and personal_property revenue leases and contracts of political_subdivision became the obligations and holdings of state x all employees of political_subdivision who were transferred to state x pursuant to the act became members of the state retirement_plan the retirement_plan assets of political_subdivision associated with such employees were transferred from the retirement_plan of political_subdivision to the retirement_plan of state x the terms of the commissioners of political_subdivision expired on the transfer date as set forth in the act the act provided for the transfer of employees of political_subdivision including the facility officer from employment with political_subdivision to employment with state x with no impairment of employment rights held immediately before the transfer date ie no impairment of seniority retirement or other employee rights no reduction of compensation or salary grade and no change in union representation the facility officer who had administrative and operational control_over the facility retained such control_over the current facility eligibility and coverage of insurance benefits eg group life and accidental plr-108144-02 death and dismemberment insurance health surgical medical dental and other health insurance benefits for employees who became state employees under the act were transferred from political_subdivision to state x without interruption of coverage political_subdivision employees who were members of a collective bargaining agreement on the transfer date continued to receive coverage as required by the terms of the agreement the human resources division of the executive office for administration and finance of state x assumed the obligation of political_subdivision to pay into the health and welfare trust fund of a collectively bargained agreement for members who were transferred to state x you submitted the following additional information with your current request political subdivisions were abolished by mandate of the statute which legislation codified other statutes similar to the act that mandated the abolishment of political_subdivision consequently the operation and management of the facilities of political subdivisions were transferred to state x creating state agencies numerous examples of state x’s financial reimbursements to political subdivisions of expenses for the operation and expansion of their facilities the comptroller of the revenue for state x is responsible for reporting withholding and paying employment_taxes on wages paid to all employees who transferred to state x employment pursuant to the act and the statute prior to the abolishment of political subdivisions the treasurers of political subdivisions were responsible for reporting withholding and paying employment_taxes for employees within each treasurer's area of authority a facility officer may negotiate a collectively bargained agreement as an employer but must submit the agreement to the governor of state x for funding and final approval if funding approval is not given after days the collective bargaining agreement must be renegotiated state x employees are not subject_to an agreement under sec_218 of the social_security act u s c sec_418 sec_218 agreement law and analysis fica_taxes consist of the old-age survivors and disability oasdi portion and hospital insurance portion medicare_tax and are computed as a percentage of wages paid_by plr-108144-02 the employer and received by the employee for employment code sec_3101 sec_3111 sec_3121 generally all remuneration paid_by an employer for services performed by an employee is subject_to fica unless the remuneration is specifically excepted from the term wages or the services are specifically excepted from the term employment code sec_3102 sec_3111 sec_3121 services performed by an employee of a state political_subdivision or wholly owned instrumentality not covered by a sec_218 agreement are exempt from employment for purposes of the oasdi portion of fica only if the employee is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality code sec_3121 services performed by employees of a state local political_subdivision or wholly owned instrumentality who are hired after date that are not subject_to a sec_218 agreement are considered to be employment for purposes of applying medicare_tax code sec_3121 the code however provides a narrow exception to medicare_tax known as the continuing employment exception if specific requirements are met code sec_3121 for employment to qualify for the continuing employment exception an employee’s services performed for a state political_subdivision or wholly owned instrumentality must meet the following requirements the employee’s services must be excluded from the term employment as determined in code sec_3121 which exclusion applies only to an employee who is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality see code sec_3121 with cross-reference to subparagraph a of code sec_3121 with cross-reference to code sec_3121 this rule is effective for services performed after date omnibus budget reconciliation act of publaw_101_508 b 101st cong 2d sess the employee performs substantial and regular services for compensation_for that employer before date the employee is a bona_fide employee of that employer on date the employee’s employment relationship was not entered into for purposes of meeting the requirements of code sec_3121 the employee’s relationship with that employer has not been terminated after march 1986_code sec_3121 emphasis added plr-108144-02 the code defines the term employer specifically for purposes of applying the continuing employment exception and provides that a state employer is a separate and different employer from a political_subdivision employer code sec_3121 specifically code sec_3121 sets forth the following definitions for purposes of subparagraph c under regulations - i ii all agencies and instrumentalities of a state as defined in sec_218 of the social_security act or of the district of columbia shall be treated as a single employer all agencies and instrumentalities of a political_subdivision of a state as so defined shall be treated as a single employer and shall not be treated as described in clause i emphasis added revenue rulings 1986_2_cb_172 and 1988_1_cb_343 provide guidelines for use in applying the continuing employment exception revrul_86_88 defines the term political_subdivision based on sec_218 of the social_security act to include a county city town village or school district u s c sec_418 the term political_subdivision employer is defined as a political_subdivision and any agency_or_instrumentality of that political_subdivision that is a separate employer for purposes of withholding reporting and paying the federal income taxes of employees revrul_86_88 defines a state employer as the state and any agency_or_instrumentality of that state that is a separate employer for purposes of withholding paying and reporting federal income taxes of employees in applying the continuing employment exception rule and the above definitions an employee hired before date does not qualify for the continuing employment exception if after date the employee transfers from a political_subdivision employer to a state employer q a-7 revrul_86_88 it does not matter that the employee is transferred to the state from a political_subdivision without a change in salary seniority or benefits see q a-7 revrul_86_88 the conclusions reached in revrul_86_88 are dispositive of the facts and issues in the instant case in your ruling_request you assert that since state x law provides that a facility officer is an employer even after the facility officer’s transfer to state x the continuing employment exception should apply because the employer is still the same as before the abolishment of political subdivisions however state x law in reference to the abolishment of political subdivisions refers to the transfer of political_subdivision employees to state employment in other words under state x law political subdivisions are the former employers of the transferred employees and state x is the current employer moreover according to state x law the final approval and funding authorization applicable to any negotiated collectively bargained agreement plr-108144-02 entered into on behalf of former employees of political subdivisions is reserved for the governor of state x the facts further establish that the responsibilities for reporting withholding and paying federal employment_taxes with respect to the employees’ compensation were transferred from the treasurers of political subdivisions to the comptroller of the revenue for state x a state employer this is another factor that establishes a change in employers for purposes of determining the application of the continuing employment exception revrul_86_88 consequently it is our view that the transfer of employees from political subdivisions to state x constitutes a termination of employment for purposes of determining eligibility for the continuing employment exception you claim that the employees who were transferred pursuant to the statute did not change employers in the traditional sense of the word but were transferred by operation of law from employment with political subdivisions to state x when political subdivisions were abolished thus employment was not terminated and the continuing employment exception should continue to apply to such employees you cite the holding in board_of education of muhlenberg county ky v united_states as authority for your position 920_f2d_370 6th cir rev’g 724_fsupp_472 w d ky in muhlenberg the court held that a merger of three school districts which were political subdivisions into a single new school district also a political_subdivision did not create a new employer within the meaning of code sec_3121 while the court acknowledged the legitimacy of the government’s argument that the school districts were political subdivisions and separate employers the court determined that the merger of two or more political_subdivision employers was not addressed in the statute consequently it turned to legislative_history the court concluded that congress did not intend to treat a merger of political subdivisions as creating a new employer for purposes of code sec_3121 the court after reviewing the house report noted that congress intended for moves from state government to local_government to constitute a termination of employment for purposes of applying the continuing employment exception which is directly applicable to the facts of this ruling_request muhlenberg pincite citing h_r no 99th cong part pincite house report the legislative_history for the enactment of the application of the medicare portion of fica to state and local_government employees shows that the house and the senate both agreed to stop the drain on the medicare hospital insurance program by state and local_government employees who qualify for medicare in their later employment years but who contribute little or no funds into medicare both houses proposed applying medicare_tax to state and local_government employment that had previously been excluded from the medicare portion of fica s rep no pincite explanation of s h_r no 99th cong part pincite the two legislative bodies however disagreed as to the extent of the application of the tax h_r conf_rep no pincite the house wanted mandatory plr-108144-02 coverage of newly hired state and local_government employees but the senate wanted mandatory coverage of all employees current and new id the enacted legislation adopted the house version id in the house report the committee explained that it was aware of the financial burden that mandatory coverage of all employees such as the senate version might present h_r rep no part i pincite therefore the committee selected a transitional application of medicare taxation by including the continuing employment exception in the legislation id this relief was to be temporary and applied at the time the states and political subdivisions were first brought under the legislation as the committee recognized there will be great pressure to avoid coverage id pincite the committee also recognized that defining entities as separate employers will be very complex id accordingly the committee explained that it will be generally true that employees who move between different jobs within a state government would be considered continuously employed while employees who move from state government employment to a job with a local township county or municipality or vice versa would be considered newly hired id in the instant case we assume that the retirement plans of political subdivisions and the retirement_plan of state x are retirement systems pursuant to code sec_3121 the employment of employees who were transferred to state x pursuant to the statute consisted of substantial and regular services performed for compensation_for political subdivisions prior to date such employees were bona_fide employees of the facilities of political subdivisions on date and such employees’ services were not entered into for purposes of avoiding medicare_tax thus the application of the continuing employment exception turns on whether or not the employees’ employment was terminated upon their transfer from employment with political subdivisions to employment with state x the facts show in the original request and in the current request for reconsideration that the employees who were transferred to state employment are not maintaining employment with the same employer as required by code sec_3121 the employees transferred from employment with political subdivisions to employment with a state according to the code revenue rulings and and legislative_history a state and a political_subdivision are two distinct and different employers for purposes of applying the continuing employment exception the code expressly denies treatment of a political_subdivision employer as a state employer and visa versa code sec_3121 in your request you do not refute the information submitted with the original request but allege that relevant information was lacking you submit for our review financial information concerning state x’s reimbursement to political subdivisions for expenses_incurred in the operation of the facilities of political subdivisions and assert that the level of financial dependence of a political_subdivision on a state creates plr-108144-02 an employment relationship so that the transfer of employees to state x is not a change in employers also you assert that the transfer of an employee by operation of law does not constitute a change in employment however these factors are not particularly relevant when considering the application of the continuing employment exception you also rely on the holding in muhlenberg which case involved the merger of three school districts which were political subdivisions into a new school district also a political_subdivision as noted above the court held that the continuing employment exception applied because the employer did not change the facts in the current request differ substantially from the facts in the muhlenberg case which is reflected in our analysis in the original private_letter_ruling the entities involved in the current case are political subdivisions and a state no merger of entities took place instead employees were transferred from political subdivisions to the state code sec_3121 explicitly provides that the continuing employment exception does not apply under these circumstances while the facts in muhlenberg are inapposite to the instant case the underlying reasoning of the court is helpful with the current request the court observed that employees’ who move between different jobs in a state government would be considered continuously employed by the state i n contrast employees who move from state government employment to a job with a local township county or municipality or visa versa would be considered to be newly hired muhlenberg pincite emphasis added the code revenue rulings and legislative_history and the analysis by the court in muhlenberg all establish that when an employee transfers to a state employer from a political_subdivision employer or visa versa the employee's employment relationship with the political_subdivision is terminated and the employee begins performing services for a different entity thus the continuing employment exception is not applicable to the facts of this case you also refer to the muhlenberg court’s analogy to the same desk rule which provides generally that employees who continue on the same job for a different employer as a result of a liquidation merger or consolidation of the former employer are not considered separated from employment for purposes of determining whether a lump sum distribution from an exempt employees' trust is made on account of an employee's separation_from_service within the meaning of code sec_402 retirement_plan rules in contrast to the facts in muhlenberg the facts in the instant case are clearly addressed under the plain language of the code which specifies that a state and a political_subdivision are two distinctly separate employers see code sec_3121 thus we see no need to look to other statutes that may be analogous to resolve an issue that is unambiguously answered in code plr-108144-02 u d conclusion after careful reconsideration of the issues presented and positions advocated in your ruling_request as well as a thorough review of state x's original request we conclude that the original determination was warranted by the facts and circumstances of the case no new facts law or legal arguments cause us to change or alter the conclusion we reached in the original ruling accordingly we affirm our prior ruling concluding that the employees of political_subdivision ceased to be eligible for the continuing employment exception following their transfer to employment with state x we further rule that employees of political subdivisions who were transferred to employment with state x are not eligible for the continuing employment exception the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lynne camillo chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities moreover we note that the applicability of retirement_plan provisions to resolve the employment_tax issue presented in your ruling_request is tenuous at best see eg 26_f3d_1368 6th cir sixth circuit refused to apply its holding in muhlenberg to a case brought under the employee retirement income security act
